OPINION — AG — ** APPROPRIATION — MENTAL HEALTH EXAMINATION ** HERETO THE COUNTY HAS PAID THE PHYSICIAN FOR EXAMINING MENTAL PATIENTS OUT OF THE COURT FUND. NOW 43A O.S. 56 [43A-56] SAYS THAT THE SANITY COMMISSION SHALL MAKE THE EXAMINATIONS. WE HAVE NO APPROPRIATION BY THE COMMISSIONERS FOR THE EXCISE BOARD TO PAY THE REMAINING YEAR TILL THE STATUTE TAKE EFFECT FOR SUCH SERVICES. CAN THESE SERVICES BE PAID OUT OF THE COURT FUND ? — NEGATIVE, NEED TO MAKE A REQUEST FOR SUPPLEMENTAL APPROPRIATIONS VIA 68 O.S. 292 [68-292] CITE: 43A O.S. 55 [43A-55], 43A O.S. 323 [43A-323] [43A-323], 43A O.S. 23 [43A-23] (FRED HANSEN)